                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
BTR/BTK                                              610 Federal Plaza
F. #2018R01591                                       Central Islip, New York 11722

                                                     March 16, 2020
By ECF and E-mail
The Honorable Anne Y. Shields
United States Magistrate Judge
United States District Court
Eastern District of New York
Central Islip, New York 11722
              Re:     United States v. John Drago,
                      18-CR-394 (S-1) (SJF)
Dear Judge Shields:
                This case has been referred to the Court for consideration of the defendant’s
motion for an independent source hearing. The government writes to inform the Court that it
will consent to such a hearing and that the parties have agreed to schedule the hearing on
April 14, 2020, at 10 a.m., when they believe that the Court is available. In advance of the
hearing, the government will provide the defendant with appropriate disclosure concerning
the independent source of the evidence that is the subject of the hearing and communications
related to that evidence.

                                                     Respectfully submitted,
                                                     RICHARD P. DONOGHUE
                                                     United States Attorney
                                           By:           /s/
                                                     Burton T. Ryan, Jr.
                                                     Bradley T. King
                                                     Assistant U.S. Attorneys
                                                     (631) 715-7900

cc: Anthony Capozzolo, Esq. (by E-mail)
